Citation Nr: 0434509	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-13 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1981 to July 2001.  The case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision by the Waco Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
right ear hearing loss, rated 0 percent.  In October 2003, 
the Board remanded the claim to provide the veteran with 
notification of the Veterans Claims Assistance Act of 2000 
(VCAA).


FINDINGS OF FACT

The veteran has Level I hearing acuity in the right ear.  


CONCLUSION OF LAW

A compensable rating for right ear hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, Tables VI, VIA,VII, Code 6100, 4.86 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, became law.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the January 2002 decision that 
granted service connection, and assigned a noncompensable 
rating.  In that decision, a July 2002 statement of the case 
(SOC), and a July 2004 supplemental statement of the case 
(SSOC), he was notified of the evidence necessary to 
substantiate his claims, and of what was of record.  By 
correspondence in February 2004 (after the Board remanded the 
claim) he was notified of the VCAA and how it applied to his 
claim.  Regarding timing of notice, obviously notice 
regarding the rating of a disability could not have preceded 
the grant of service connection for such disability.  The 
veteran was given ample time to respond when notice was 
ultimately given.  The February 2004 letter, the July 2002 
SOC, and the July 2004 SSOC clearly cited the changes in the 
law brought about by the VCAA and implementing regulations, 
and explained that VA would make reasonable efforts to help 
the veteran get pertinent evidence, and that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the veteran was 
asked to respond with any new evidence in support of his 
claim within 60 days, he was further notified that evidence 
submitted within a year would be considered.  In fact, all 
evidence received in the interim has been accepted for the 
record and considered.  

Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to the claim, 
he was advised that VA would obtain any Federal government 
records, including any VA treatment records and that if he 
identified private records and provided releases VA would 
assist him in obtaining the records (and also that he could 
submit such records himself).  Inasmuch as ratings for 
hearing impairment are based essentially on the results of 
official audiometry, this, along with notice of what was 
needed to establish a compensable rating was essentially 
equivalent to telling him to submit everything he had 
pertinent to the claims.  He is not prejudiced by any 
technical notice deficiency along the way.  

Regarding the duty to assist, VA has arranged for official 
audiometry.  There is no indication that any pertinent 
evidence remains outstanding.  All notice and duty to assist 
requirements are substantially met.  The veteran is not 
prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  
I.	Factual Background

A right ear hearing loss was first noted in service.  On 
November 2001 VA audiological evaluation, right ear puretone 
thresholds, in decibels (db), were: at 1000 hertz (Hz), 20 
db; 2000 Hz, 40 db; 3000 Hz, 50 db; and 4000 Hz, 50 db.  The 
average right ear puretone threshold was 40 db; speech 
discrimination was 96 percent.  It was noted that the veteran 
had normal hearing sensitivity from 250 through 1500 Hz with 
a moderate sensorineural loss from 3000 to 4000 Hz and then 
back to normal from 6000 to 8000 Hz.    

II.	Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

The appropriate rating for hearing impairment is determined 
under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist. See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear. Id.  If 
impaired hearing is service-connected in only one ear, to 
determine the rating from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation of 
I, subject to the provisions of 38 C.F.R. § 3.383.  

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied. Fenderson v. West, 12 Vet. App. 119 
(1999).  Here, as there is no evidence that the veteran's 
hearing loss has varied significantly during the appellate 
period, "staged ratings" are not warranted.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the rating criteria are applied to the results of the 
November 2001 VA audiometry, they establish that the veteran 
has Level I hearing acuity in the right ear.  Since any 
hearing loss in the left ear is nonservice connected, 
numerical designation for the left ear is Level I, also.  
38 C.F.R. § 4.85(f).  Such hearing acuity warrants a 0 
percent rating, 38 C.F.R. § 4.85, Table VII.  An exceptional 
pattern of hearing impairment (as defined in 38 C.F.R. § 
4.86), which would warrant rating under the alternate 
criteria of Table VIA, is not shown.  

The Board also finds that the hearing disability shown in 
this case demonstrates no more interference with employment 
than is contemplated by a schedular rating. Such factors as 
"marked" interference with employment or hospitalization due 
to hearing loss (which would warrant referral for 
extraschedular consideration) are not shown.  Therefore, 
referral for extraschedular rating consideration is not 
required. See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
only evidence of a more severe hearing impairment is in the 
veteran's own opinion.  While he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion regarding the degree of disability present, 
because this requires specialized medical knowledge. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

A compensable rating for right ear hearing loss is denied


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



